 

Exhibit10.2

AGREEMENT

This Agreement (“Agreement”) is made as of October 27, 2006, by and among CRAUN
Research Sdn. Bhd., a limited liability company organized under the laws of
Malaysia (the “Purchaser”), Advanced Life Sciences Holdings, Inc., a Delaware
corporation (“Holdings”), and Advanced Life Sciences, Inc., an Illinois
corporation and wholly owned subsidiary of Holdings (the “Seller”).

PRELIMINARY STATEMENTS

A.            The parties to this Agreement have simultaneously entered into a
Stock Purchase Agreement (the “Purchase Agreement”).

B.            Capitalized terms used in this Agreement without definition have
the respective meanings given to them in the Purchase Agreement.

C.            On July 12, 2006, an involuntary bankruptcy petition under chapter
7 of the Bankruptcy Code was filed in the United States Bankruptcy Court for the
Northern District of Illinois, Chicago Division by Sarawak as creditor and with
the Company as the alleged debtor.  This case is administered under Case No.
06-08241 (the “Bankruptcy Case”).

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
provisions set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

Section 1                Conditions to Closing.  The obligations of the
Purchaser and the Seller to consummate the purchase and sale of the Shares and
the other transactions contemplated by the Purchase Agreement, including but not
limited to the performance by the Purchaser and the Seller of their respective
obligations pursuant to Section 2.4 of the Purchase Agreement, is subject to the
satisfaction of each of the following conditions: (i) the order dismissing the
Bankruptcy Case becoming a final, non-appealable order; (ii) completion of a
financial audit of the Company, to be conducted by an auditor selected in the
Purchaser’s sole discretion and at the Purchaser’s sole expense, which such
audit in any event will be deemed complete for purposes of this section on
December 18, 2006, if not completed sooner; and (iii) each of the Seller’s
representations and warranties set forth in the Purchase Agreement being true
and correct in all material respects (but without regard to any materiality
qualifications or references to material adverse effect contained in any
specific representation or warranty) on and as of the Closing Date as though
made on and as of the Closing Date (except for representations and warranties
made as of some other specified date, in which case, as of such specified date).

Section 2                Deferral of Closing.  Notwithstanding anything to the
contrary in the Purchase Agreement, the Purchaser, the Seller and Holdings
hereby agree that the Closing shall occur on or within two days after the
satisfaction of each of the conditions set forth in Section 1.

Section 3                Miscellaneous.  Any party may terminate this Agreement
and the Purchase Agreement by providing written notice to the other parties if
the Closing has not occurred on or before December 21, 2006.  Notwithstanding
the terms or provisions of the Purchase Agreement, the Purchaser, the Seller and
Holdings hereby agree that in the event of a conflict between the terms and
provisions of this Agreement and the terms and provisions of the Purchase
Agreement, the terms and provisions of this Agreement shall prevail.  The
Purchaser, the Seller and Holdings hereby acknowledge and agree that this
Agreement constitutes an integral part of the Purchase Agreement.


--------------------------------------------------------------------------------




 

The parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.

CRAUN RESEARCH SDN. BHD.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Abdullah Chek bin Sahamat

 

Name:

Abdullah Chek bin Sahamat

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

 

ADVANCED LIFE SCIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ Michael T. Flavin

 

Name:

Michael T. Flavin, Ph.D.

 

Its:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

ADVANCED LIFE SCIENCES HOLDINGS, INC

 

 

 

 

 

 

 

By:

/s/ Michael T. Flavin

 

Name:

Michael T. Flavin, Ph.D.

 

Its:

Chairman and Chief Executive Officer

 


--------------------------------------------------------------------------------